Citation Nr: 1453915	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right knee meniscectomy (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for residuals of left knee meniscectomy with chondrocalcinosis and intrarticular cyst (left knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  A transcript of this proceeding is of record.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has been productive of dislocated semilunar cartilage with frequent episodes of pain, locking and effusion into the joint.  

2.  Throughout the appeal period, the Veteran's left knee disability has been productive of dislocated semilunar cartilage with frequent episodes of pain, locking and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for the right knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code (DC) 5258 (2014).

2.  The criteria for a rating of 20 percent for the left knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, DCs 5003, 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
  A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The duty to notify was met by letter to the Veteran sent February 2011.  

B.  Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  

      1.  Duty to Obtain Records

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  



	2.  Duty to Provide Examination/Opinion

The Veteran received examinations in connection with his claim in March 2011 and August 2013 that evaluated the nature, extent, severity and manifestations of his right and left knee disability by conducting complete physical examinations, recording the Veteran's subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Significantly, neither the Veteran nor his representative has indicated that his knee disabilities at issue on appeal have worsened since the August 2013 VA examination, nor do his medical records suggest a worsening.  As such, the Board finds that these examinations are adequate for ratings purposes and remand is not required for a more current examination.  	

      3.  38 C.F.R. § 3.103(c)(2) Duties

The Veteran presented testimony in support of his claims at a hearing before the undersigned VLJ in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  The Board finds that the VLJ who conducted the hearing complied with the requirements of 38 C.F.R. § 3.103(c)(2) and Bryant.  The Veteran, through his representative, volunteered testimony regarding his symptoms and the treatment he has received, and how his disabilities have affected his daily life and ability to work, and neither the Veteran nor his representative has asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the appropriate elements, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board may proceed to a decision.   

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims for increased ratings, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Application of the Rating Criteria

Based on all of the evidence of record, the Board finds that the Veteran qualifies for 20 percent ratings under DC 5258 for dislocated semilunar cartilage of his right and left knees throughout the appeal period.  

A.  Diagnostic Codes 5258/5259
      
The Veteran is assigned 10 percent ratings for each knee under DC 5259, for symptomatic removal of semilunar cartilage, which is the highest rating available under this code.  Turning to other potential rating codes, under DC 5258, a claimant is entitled to a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran's medical records and VA examination reports show that throughout the appeal period he has continued to suffer from a radial-type meniscal tear in his right knee, as well as a horizontal tear of the anterior horn of the lateral meniscus in his left knee.  See December 2004 & May 2005 MRI Reports; see also March 2011 VA Examination Report.  Additionally, the competent evidence of record demonstrates that the Veteran had frequent periods of "locking," pain and effusion into the joint in both his right and left knees throughout the appeal period.  These symptoms are not only noted in the August 2013 and March 2011 VA examination reports, but the Veteran has also given competent and credible testimony that he has experienced these symptoms throughout the appeal period.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, based on the evidence of record, the Veteran is entitled to a 20 percent disability rating under DC 5258 for his right and left knee disabilities throughout the appeal period.

In light of the Board's finding that the Veteran is entitled to a 20 percent rating under DC 5258, the Veteran is not entitled to a separate rating under DC 5259 because to do so would constitute pyramiding.  The Veteran's residuals of his right and left knee surgeries consist primarily of pain, locking, swelling, limitation of flexion and functional loss brought about by these symptoms.  He is compensated for these symptoms under the ratings currently assigned.  As such, the Board finds that the Veteran is not entitled to an additional/separate 10 percent rating under DC 5259.  Similarly, the Veteran is not entitled to a separate rating for limitation of motion of the knees, since locking contemplates that impairment.  

B.  Diagnostic Code 5257

The Board also finds the Veteran is not entitled to an additional or higher rating for his right and/or left knee disabilities under DC 5257.  This diagnostic code focuses on movement (subluxation or lateral instability) of the knee.  See 38 C.F.R. § 4.71a, DCs 5257.  At all times relevant to this appeal the Veteran displayed normal movement in his knee, with no subluxation or instability.  Although the Veteran reported that his knee clicks and feels like it gives out, he has not reported any actual "giving way" or falls.  See March 2011 VA Examination Report; see also August 2013 VA Examination Report.  Moreover, the record does not show any objective evidence of subluxation or instability at any point during the appeal period.  See id.  Thus, the Board finds that a separate or higher rating under DC 5257 is not warranted.

Finally, the Board finds that the Veteran is not entitled to additional or higher ratings under DCs 5256, 5262 and 5263.  These DCs concern disabilities that involve ankylosis of the knee, nonunion or malunion of the tibia and fibula, and/or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256 & 5262-63.  There is no evidence in the record that the Veteran suffers from any of these conditions.  Thus, he is not entitled to an additional or higher rating under any of these diagnostic codes.

III.  Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the evidence shows that the Veteran's right and left knee disabilities do not warrant referral for an extraschedular rating.  The schedular rating criteria concerning the knee and leg reasonably contemplates all of the bilateral knee symptoms, including limitation of motion, pain, weakness, stiffness, swelling, and locking, which impairs his ability to walk, stand, sit for long periods of time or bend his knees.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, he has not argued that the severity and symptomatology of his bilateral knee disabilities are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that he does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service connected impairment is not contemplated by the schedular criteria.   


IV.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected bilateral knee disabilities.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  Although the Veteran testified that he had to leave one position because he could not stand for long periods of time, there is no evidence that he could not be gainfully employed.  The August 2013 VA examiner stated that his bilateral knee condition would impact his ability to work in that he would experience pain with prolonged sitting, standing and walking, but did not opine that he was unable to work.  Moreover, the March 2011 VA examiner indicated that the Veteran had worked as a social worker until he was laid off in 2009.  Significantly, while the Veteran has testified that his bilateral knee condition has limited the types of employment he can perform, he has not claimed that he has been unable to obtain or maintain substantially gainful employment.  See Hearing Tr. at 7-9, 11-12.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for right knee disability is granted. 

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for left knee disability is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


